ORDER
Upon consideration of the Petition for Discretionary Review filed by the State of North Carolina on 19 January 2017, the Court enters the following order:
“The Court allows the State’s Petition for Discretionary Review for the limited purpose of remanding this case to the Court of Appeals for the purpose of determining whether the trial court’s instruction held to have been erroneous by the Court of Appeals constituted plain error as required by State v. Boyd, 222 N.C. App. 160, 730 S.E.2d 193 (2012), rev’d for the reasons stated in the dissenting opinion, 366 N.C. 548, 742 S.E.2d 798 (2013).”
By order of the Court, this the 16th day of March, 2017.
s/Morgan. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 17th day of March, 2017.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hackney Assistant Clerk, Supreme Court of North Carolina